department of the treasury tax_exempt_and_government_entities_division internal_revenue_service washington d c fe8 ti eppa tz uniform issue list kkkkkkekkkkkkek khekkekekk kek kekkkkeererereee kkkkkekkerkekkkkrekeke legend taxpayer krkeekkkkkkkkkkke plan xx - hekekkkekkeerakekkkkereerk kekkkeekekekkereererekee krereekkreeerekekekerek hha rk iai reiki kite ir this is in response to your request dated date as supplemented by correspondence dated date in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under kkkkkekerekreeee amount a dear rrekrkkkkkkkkkek rekkkekkekkkekeek amount b penalty of perjury in support of the ruling requested taxpayer represents that he received a distribution from plan x totaling amount a and amount b of that distribution was withheld for federal_income_tax purposes taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 was due to taxpayer incorrectly completing the paperwork thus subjecting the distribution to tax withholding taxpayer further represents that the portion of amount a that taxpayer received was rolled over into a rollover ira and that he will file a tax_return to obtain amount b if he receives a waiver of the 60-day rollover requirement page taxpayer received amount a from plan x on date upon termination of plan x taxpayer intended to rollover his entire account balance amount a into an ira the distribution was requested and the check was issued to taxpayer however upon receipt of the check taxpayer discovered that amount b was withheld for federal_income_tax and was not available to be rolled over within the 60-day rollover period the check was deposited into a rollover ira within the 60-day period despite the fact that taxpayer intended to roll over the entire amount a the form that taxpayer had completed indicated that taxpayer requested distribution of the entire account to taxpayer rather than a direct_rollover to the ira which triggered amount b to be withheld from the distribution further taxpayer acknowledged that he received a notice from the plan_administrator that indicated amounts would be withheld if the distribution was not directly rolled over into an ira or another eligible_retirement_plan based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_402 of the code with respect to amount b sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 of the code sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that the plan_administrator of any plan shall within a reasonable period of time before making an eligible_rollover_distribution provide a written explanation to the recipient of the provision which requires the withholding of a tax on the distribution if it is not directly transferred to an eligible_retirement_plan page sec_1_401_a_31_-1 q a-1 provides that if a distributee of an ligible rollover_distribution does not elect to have the rollover_distribution paid directly from the plan to an eligible_retirement_plan in a direct_rollover under sec_401 of the code the eligible_rollover_distribution is subject_to a percent income_tax_withholding under sec_3405 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer has not presented sufficient evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to roll over amount b to an ira or another retirement solution taxpayer has admitted that his failure to accomplish a timely rollover was caused by his own mistake therefore pursuant to sec_402 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution of amount b from plan x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact at _ _ please address all correspondence to se t ep ra t2 sincerely yours ine manager lans technical group enclosures deleted copy of ruling letter notice of intention to disclose
